Title: From George Washington to John Mercereau, 27 April 1777
From: Washington, George
To: Mercereau, John



Sir
Head Quarters Morris Town 27th April 1777

In order to know whether the floating Bridges that we have so often heard of, are really meant to be thrown over the Delaware, it is necessary to know the Width of that River at the narrowest places, that are approachable and then by comparing the width of the River, with that we understand is the length of the Bridge, we can form a pretty good Opinion. I therefore desire that you would begin at Coryels or a little

above and proceed down to the Falls, taking an Account of the different Fords and crossing places and the Width and Depth of the River at them—I beg you will have this done as soon as possible and whatever expence attends it, shall be paid by the quarter Master. I am &c.
